This is a companion case to Wing v. Dunn and wife, decided by this court March 17, 1910. (ante, 16.) The facts are identically the same with the exception as to the date of entry upon the land by appellees and the value of the improvements placed by them thereon. The testimony in this case shows that appellees, Simms and wife, entered upon the land in controversy in the year 1896, and that the improvements made thereon by them were of the value of $600.
The court below held that the title to the land was in the State and that neither party was entitled to recover it, and rendered judgment accordingly.
For the reasons stated in our opinion in Wing v. Dunn and wife the judgment of the court below is reversed and judgment here rendered for appellant.
Reversed and rendered. *Page 68